Citation Nr: 0615039	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis, as secondary to left knee bursitis.

2.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2003, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
and a transcript of that hearing is of record and associated 
with the claims file.  The Board remanded the case for 
further development in August 2003.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In December 2005 the Board requested a Veterans Health 
Administration (VHA) medical expert opinion.  The VHA opinion 
was received in January 2006.  The opinion was referred to 
the veteran's representative, and additional written argument 
was submitted to the Board in May 2006.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current right knee arthritis to his 
service or any incident therein or to his service-connected 
left knee bursitis.

2.  The veteran's April 2001 surgery was for a nonservice-
connected disability.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2005).

2.  The veteran does not meet the basic eligibility 
requirements for a temporary total disability rating.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in March 2004 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection in the 
March 2004 letter and also advised him of what was needed to 
substantiate his temporary total rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Although the notice provided to 
the veteran in March 2004 was not given prior to the RO's 
adjudication of the claims in February and June 2001, the 
notice was provided by the RO pursuant to the Board's August 
2003 remand and prior to readjudication and recertification 
of the claims, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  At this stage of the appeal, no further notice 
is needed to comply with the VCAA, and the Board finds that 
any failure to provide the veteran with VCAA notice did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment records and VA examination 
reports.  A transcript of the veteran's testimony at his 
personal hearing is also of record.  Moreover, the Board also 
obtained an expert medical opinion that has been associated 
with the claims file.  The veteran has not alleged that there 
are any other outstanding medical records.  Accordingly, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and what was 
needed to substantiate his claim for a temporary total 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating for the 
appealed service connection claim or for effective dates for 
all the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection and a 
temporary total disability rating, any questions as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

Factual Background

The veteran's service medical records show that he originally 
complained of left knee pain in July 1986 and was treated for 
diagnosed infrapatellar bursitis.  He was again treated for 
left knee bursitis in May 1987.  His June 1992 medical 
history report shows he reported a history of bursitis in 
both knees.  The accompanying separation examination report 
shows that clinical evaluation of his lower extremities was 
normal.  

An August 1992 VA orthopedic examination report notes the 
veteran's complaints of low back, right wrist and left knee 
pain.  There was no indication of any right knee complaints.  
The diagnoses included status post left knee sprain versus 
bursitis.

Service connection was originally granted for left knee 
bursitis in a December 1992 rating decision.

VA treatment records, dating from June 1993 to October 1999, 
show the veteran was treated for intermittent left knee 
complaints diagnosed as patellar femoral syndrome.  An August 
1999 treatment record shows his initial complaint of right 
knee pain with a diagnosis of rule out patellar femoral 
syndrome.  In October 1999, the veteran was issued a second 
knee brace for his right knee.

The veteran underwent VA orthopedic examination in December 
1999.  The examination report indicates that his claims file 
was also reviewed.  At that time, the veteran gave an 8 to 9 
month history of pain in the medial aspect of the right knee 
which he described as being similar to his original left knee 
symptoms.  He stated that his right knee symptoms had 
gradually gotten worse and that he had obtained a medial 
unloader brace for his right knee.  X-ray studies of both 
knees, conducted in August 1998 and September 1999, were 
normal except for a possible bilateral patellar lateral 
subluxation.  The examiner diagnosed degenerative joint 
disease of the left knee and stated that he was unable to 
identify any significant right knee intrinsic joint disease.  

A February 2000 VA treatment record shows the veteran 
complained of right knee pain secondary to bilateral patellar 
subluxation.  The examiner opined that the veteran's symptoms 
were related to possible long-standing bilateral patellar 
subluxation and that his right knee symptoms may have 
increased as they became aggravated by increased demand 
secondary to the left knee pathology.  A June 2000 VA 
treatment record shows an assessment of mild osteoarthritis 
and indicates that the right knee was secondary to the left 
knee osteoarthritis.  

In a June 2000 addendum to the December 1999 VA examination 
report, the examiner again notes that a thorough examination 
of the right knee did not elicit any identifiable intrinsic 
right knee pathology and that a review of the February 2000 
orthopedic note was insufficient evidence to alter the 
examiner's original impression.

A September 2000 VA memorandum from the Chief of the 
Orthopedic Surgery Section, notes that the veteran complained 
of bilateral knee pain that was of greater intensity in his 
left knee.  The physician states that the veteran had mild 
osteoarthritis in both knees.

In November 2000, the veteran again underwent VA orthopedic 
examination.  Once again, his claims file was also reviewed 
in conjunction with the examination.  He complained of 
bilateral knee pain and also gave a history of arthritis in 
other areas of his body.  He further reported that both his 
parents had arthritis and that his father had had both knee 
joints replaced.  In a December 2000 addendum, the examiner 
noted that X-ray studies of both knees revealed some minimal 
medial joint space narrowing.  The diagnosis was degenerative 
arthritis of the bilateral knees.  The examiner noted that 
bursitis was not diagnosed at the time of the examination.  
The examiner opined that bursitis in the knee does not cause 
arthritis and that arthritis does not always cause bursitis.  
The examiner further opined that the veteran's left knee 
condition was not etiologically related to his right knee 
disability.  The examiner stated that the veteran might have 
a genetic or other predisposing cause and effect relationship 
which caused arthritis in both knees but that there was 
little evidence that his left knee condition directly caused 
the right knee problem.  The examiner further opined that the 
veteran's weight-bearing mechanics did not appear to have 
been altered significantly enough to produce the effect.

An April 2001 VA operation report shows that the veteran had 
a several month history of left knee pain following a 
twisting injury.  Physical examination and a MRI scan 
confirmed a left medial meniscal tear.  On April 27, 2001, 
the veteran underwent left knee arthroscopy to repair a 
diagnosed left medial meniscal tear.  In a prescription form 
dated that same day, the veteran's physician indicated that 
he would require 4 weeks of convalescent leave to recover.  

A May 2001 letter from a private physician shows that she 
evaluated the veteran for his complaints of progressive 
worsening right knee pain.  She noted that the veteran 
recently underwent arthroscopy of the left knee for 
osteoarthritis and that he reported experiencing the exact 
same symptoms in the right knee, although less severe.  The 
examiner found physical evidence indicative of meniscal 
injury.  The physician opined that exacerbation of the 
veteran's right knee symptoms was due to compensation for his 
osteoarthritic left knee pain.

During his January 2003 travel board hearing before the 
undersigned, the veteran testified that several physicians 
had opined in writing that his current right knee disability 
was secondary to his left knee.  He stated that he limped as 
a result of his left knee disability and first experienced 
right knee pain in early 2000.  The veteran further testified 
that he did not have a twisting injury just prior to his 
April 2001 left knee surgery, as reported in the operation 
report.  He testified that there was no acute injury, but 
rather a progression of his left knee symptoms since service.  

As noted above, in December 2005, the Board requested that a 
VHA medical expert review the veteran's claims file and 
provide an opinion regarding the etiology of his current 
right knee disability and to opine whether his current right 
knee disorder is causally related to his service-connected 
left knee bursitis.  The medical expert was also requested to 
offer an opinion regarding whether it was as likely as not 
that the veteran's August 2001 left knee arthroscopic surgery 
was for his service-connected pathology, exclusive of the 
intercurrent injury to the meniscal cartilage.  

In response to the request for an opinion, a January 2006 VHA 
opinion shows that a VA orthopedic surgeon reviewed the 
veteran's claims file and opined that the veteran had 
diagnosed degenerative arthritis in both knees.  He opined 
that it was unlikely that the veteran's right knee disorder 
was causally related to his service-connected left knee 
bursitis.  The examiner further opined that the veteran's 
current symptoms are a result of his bilateral knee arthritis 
and agreed with an earlier medical opinion that bursitis does 
not lead to osteoarthritis.  He found the veteran's current 
degenerative joint disease to be unrelated to his bursitis.  
With regard to the August 2001 left knee arthroscopic 
surgery, the orthopedic surgeon opined that the surgery was 
for a complex medial meniscal tear that was more likely a 
result of degenerative changes and not his service-connected 
left knee pathology.

Analysis

Service Connection

The veteran and his representative contend that the veteran's 
current right knee arthritis is a result of his service-
connected left knee disorder because of an altered gait 
associated with his service-connected left knee disorder that 
causes increased stress on the right knee and has resulted in 
several injurious falls.  

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right knee arthritis.  
Initially, there is no evidence of any right knee complaints 
or treatment for a right knee disability during service, 
despite the veteran's self-reported history of bursitis in 
both knees at the time of his discharge examination.  
Further, he was first diagnosed with right knee arthritis in 
1999, at least 7 years after his discharge from service.  
Likewise, there is no competent medical evidence 
etiologically linking his right knee disability to his 
service-connected left knee bursitis.  In this respect, the 
Board acknowledges the February and June 2000 VA treatment 
records and the May 2001 private physician letter, which 
attribute the veteran's right knee osteoarthritis to his left 
knee osteoarthritis.  The, Board initially notes that, 
although the veteran's right knee arthritis has been linked 
to his left knee arthritis, he is not currently service-
connected for arthritis, but only for bursitis.  Moreover, 
the Board finds the November 2000 VA orthopedic examination 
report, based on medical examination of the veteran and 
review of the claims file, including the service medical 
records, more probative than the treatment records and May 
2001 letter, because it is based on a review of the veteran's 
claims file in conjunction with an examination.  The November 
2000 examiner initially opined that bursitis in the knee does 
not cause arthritis and further opined that the veteran's 
current right knee arthritis was not related to his service-
connected left knee bursitis.  The examiner also essentially 
opined that the veteran's gait was not sufficiently altered 
by his service-connected left knee bursitis to produce right 
knee arthritis.  Likewise, the Boar finds the January 2006 
VHA opinion of an orthopedic specialist that the veteran's 
current right knee arthritis is related to left knee 
arthritis and not his service-connected left knee bursitis, 
to also be more probative, as it too is based on a review of 
the veteran's claims file.  

While the veteran and his representative believe he currently 
has right knee arthritis as a result of his service-connected 
left knee bursitis, they are not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.  Likewise, 
despite the veteran's stated opinion that his altered gait 
was a result of left knee bursitis and caused the right knee 
arthritis, all the medical opinions of record, attribute the 
current right knee arthritis to the left knee arthritis and 
the November 2000 VA examiner specifically opined that the 
veteran's weight-bearing mechanics did not sufficiently alter 
his gait enough to cause the right knee arthritis.  
Accordingly, the claim for service connection for right knee 
arthritis must be denied.  

Temporary Total Disability Rating

The veteran seeks a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (2005) based on a period 
of convalescence following left knee surgery in April 2001.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30 (2005).

The record clearly shows that the April 2001 surgery was for 
repair of a medial meniscal tear of the left knee.  The 
operation report notes that the meniscal injury was a result 
of a recent twisting injury and there is no evidence that the 
meniscal injury was related to the veteran's service-
connected left knee bursitis.  In fact, the January 2006 VHA 
medical opinion links the meniscal tear to the veteran's 
degenerative arthritis of the left knee.  There is no 
evidence of record indicating that the veteran is service-
connected for a left knee medial meniscal tear or 
degenerative arthritis.  Moreover, the Board is persuaded 
that the operation report establishes that the left knee 
medial meniscus tear was a result of a recent intercurrent 
twisting injury.  Therefore, the April 2001 surgery was for a 
nonservice-connected disability.

Thus, the veteran does not meet the requirement of having 
received treatment of a service-connected disability.  Given 
the foregoing, there is no legal basis for the grant of a 
temporary total disability rating.  Accordingly, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right knee arthritis is denied.

A temporary total evaluation under 38 C.F.R. § 4.30 based on 
a period of convalescence following surgery in April 2001 is 
denied.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


